PER CURIAM.
Appellant, James William Josey, was charged in a two-count information by the state attorney of Hillsborough County. In count one the offense alleged therein was resisting arrest with violence. In count two the offense alleged therein was malicious injury to personal property. Appel-, lant entered a plea of not guilty, was tried by jury, found guilty of count one, and the court declared a mistrial as to count two. Appellant’s motion for new trial was denied by the trial court. Appellant was adjudged guilty and sentenced to five years in the state prison. This appeal was timely filed.
*705We have carefully reviewed the. record and closely examined the three points raised by appellant on appeal. The record, as the trial court stated in denying appellant’s counsel’s request for presentence investigation, “. . . speakfs] loud and clear.”
Appellant was entitled to a fair trial — he received one. His constitutional rights as set forth in the Constitution of the United States and the Constitution of the State of Florida were amply protected and safeguarded. He was represented ably by his counsel at trial.
Appellant having failed to demonstrate reversible error, abuse of discretion or misapplication of the law by the trial court, the judgment and sentence are hereby
Affirmed.
McNULTY and BOARDMAN, JJ., concur.
MANN, C. J., concurs in judgment.